DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a tunable light projector, comprising: a light source adapted to emit a light beam; and a light control element disposed in a transmission path of the light beam, wherein the light control element comprises: a first substrate; a first electrode; a first liquid crystal layer; a second electrode; a second substrate, wherein the first substrate, the first electrode, the first liquid crystal layer, the second electrode and the second substrate are arranged sequentially along a direction, the second electrode is disposed between the second substrate and the first liquid crystal layer, the second substrate has a peripheral area outside an area of the first liquid crystal layer, the peripheral area of the second substrate has a first through hole, and the first through hole is staggered from the second electrode; a first internal conductive object disposed in the first through hole of the second substrate, wherein the first internal conductive object and the second electrode are separated from each other; a first intermediate conductive object, disposed between the peripheral area of the second substrate and the first substrate, and electrically connected to the first electrode and the first internal conductive object; and a second internal conductive object, wherein the peripheral area of the second substrate further has a second through hole, and the second internal conductive object is disposed in the second through hole of the second substrate and is electrically connected to the second electrode.
Claim 11 recites, inter alia, a light control element, comprising: a first substrate; a first electrode; a first liquid crystal layer; a second electrode; a second substrate, wherein the first substrate, the first electrode, the first liquid crystal layer, the second electrode and the second substrate are arranged sequentially along a direction, the second electrode is disposed between the second substrate and the first liquid crystal layer, the second substrate has a peripheral area outside an area of the first liquid crystal layer, the peripheral area of the second substrate has a first through hole, and the first through hole is staggered from the second electrode; a first internal conductive object disposed in the first through hole of the second substrate, wherein the first internal conductive object and the second electrode are separated from each other; a first intermediate conductive object, disposed between the peripheral area of the second substrate and the first substrate, and electrically connected to the first electrode and the first internal conductive object; and a second internal conductive object, wherein the peripheral area of the second substrate further has a second through hole, and the second internal conductive object is disposed in the second through hole of the second substrate and is electrically connected to the second electrode.
None of the prior art of record alone or in combination discloses the claimed invention.
Kamijo et al. (US 2018/0035541) discloses a tunable light projector (see figures 1-5, for instance), comprising: a light source (BL) adapted to emit a light beam; and a light control element (PNL) disposed in a transmission path of the light beam, wherein the light control element comprises: a first substrate (SUB1); a first electrode (L1); a first liquid crystal layer (LC); a second electrode (Rx2); a second substrate (SUB2, including element PF) , wherein the first substrate (SUB1), the first electrode (L1), the first liquid crystal layer (LC), the second electrode (Rx1) and the second substrate (SUB2, including PF) are arranged sequentially along a direction, the second substrate (SUB2, PF) has a peripheral area outside an area of the first liquid crystal layer (LC, see Fig. 5), the peripheral area of the second substrate has a first through hole (V1), and the first through hole is staggered from the second electrode (Rx1); a first internal conductive object (portion of C located within through hole V1 of SUB2) disposed in the first through hole of the second substrate; a first intermediate conductive object (portion of C located adjacent Ol), disposed between the peripheral area of the second substrate and the first substrate, and electrically connected to the first electrode (L1) and the first internal conductive object; and a second internal conductive object (portion of C within element V2 of Fig. 1), wherein the peripheral area of the second substrate (SUB2) further has a second through hole (V2), and the second internal conductive object (C within V2) is disposed in the second through hole of the second substrate and is electrically connected to the second electrode (Rx2).
However, Kamijo does not expressly disclose wherein the second electrode is disposed between the second substrate and the first liquid crystal layer, or wherein the first internal conductive object and the second electrode are separated from each other, nor would it have been obvious to do so in combination.
Claims 2-10 and 12-20 are allowed by virtue of dependency from claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/1/2022